In a negligence action to recover .damages for personal injuries sustained by plaintiff when he fell from the second floor to the ground while employed on a construction project, defendant appeals from an order of the Supreme Court, Queens County, dated January 23, 1961, denying its motion to dismiss the complaint for plaintiff’s unreasonable neglect to prosecute the action; such denial being on condition plaintiff shall serve and file a note of issue and a readiness statement for the March 1961 Trial Term. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Kleinfeld, Christ and Brennan, JJ., concur.